LEASE TERMINATION AGREEMENT
 
This Lease Termination Agreement (the "Agreement") is made and entered into as
of November 6, 2007 (the "Effective Date") by and between THE BOARD OF TRUSTEES
OF THE LELAND STANFORD JUNIOR UNIVERSITY, a body having corporate powers under
the laws of the State of California ("Landlord"), and BroadVision, Inc., a
Delaware corporation ("Tenant"), in the following factual context:
 

A.   Landlord, (as successor-in-interest to MPTP Holding, LLC, a Delaware
limited liability company, as the successor-in-interest to Martin/Campus
Associates, No. 2, L.P., a Delaware limited partnership, as the
successor-in-interest to Martin/Campus Associates, L.P., a Delaware limited
partnership), and Tenant are parties to that certain Lease Agreement dated
February 5, 1997, as amended by that certain First Amendment to Lease dated as
of December 3, 1997, and the Second Amendment of Lease dated as of October 1,
2004 (collectively, the "Lease"), with respect to certain premises described
therein consisting of approximately 59,220 square feet (the "Premises").  All
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Lease.

 

B.   Tenant entered into a sublease dated November 30, 2005 as amended by that
certain First Amendment to Sublease dated November 2, 2006, and the Second
Amendment to Sublease dated November 16, 2006 (the "Sublease") with Big Band
Networks, Inc., a Delaware Corporation (the "Sublessee"), covering the premises
more particularly described in the Sublease (the "Subleased Premises").

 

C.   Landlord and Tenant now desire to terminate the Lease on the terms and
conditions set forth in this Agreement.

 

 D.  In connection with the termination of the Lease, Tenant shall sell to
Landlord certain personal property located on the Premises.

 
NOW THEREFORE, Landlord and Tenant (collectively referred to as the "Parties" or
individually as "Party") agree as follows:
 

1.  Lease Termination.  Subject to Tenant's performance of its obligations under
this Agreement, Landlord and Tenant agree to terminate the Lease effective as of
October 31, 2007 (the "Termination Date").  Tenant shall surrender to Landlord
the Premises and all of Tenant's right, title and interest in and to the Lease
as of the Termination Date.

 

2.  Assignment of Sublease.  As of the Termination Date: (i) Tenant hereby
assigns the Sublease to Landlord and Landlord accepts full and complete
liability for the Sublease from and after the Termination Date; (ii) Tenant
shall remit Sublessee's security deposit (the "Sublessee Security Deposit") in
the amount of Fifty Thousand Thirty-One and 38/100 Dollars ($50,031.38) for the
Subleased Premises to Landlord within five (5) days after the Effective Date;
and (iii) Landlord hereby releases Tenant from all claims Landlord may have in
connection with the Sublease and/or Sublessee's performance or failure to
perform thereunder.

 

3.  Termination Fee.  In consideration for the termination of the Lease, and in
full satisfaction of all outstanding obligations of Landlord and Tenant under
the Lease: (i) Tenant shall convey to Landlord certain personal property located
on the Premises pursuant to a Bill of Sale attached hereto as Exhibit A (the
"Bill of Sale"); and (ii) Tenant shall pay Landlord the sum of One Hundred
Eleven Thousand Three Hundred Seventeen and 12/100 Dollars ($111,317.12) (the
"Termination Fee").  The Termination Fee has been calculated as set forth in
Exhibit B.

 

4.  Rent.  Upon delivery of the Bill of Sale and the Termination Fee, Landlord
shall be deemed to have released Tenant as of the Termination Date from all
claims for rent, additional rent, tenant improvement costs, management fees,
common area maintenance costs, real property taxes and impositions, insurance
premiums, late charges, interest, and taxes due and payable after the
Termination Date, and all other obligations arising under the Lease after the
Termination Date.

 

5.  Security Deposit. Pursuant to Paragraph 7 of the Lease, Landlord shall
return Tenant's Security Deposit or the letter of credit, to Tenant within five
(5) days after Landlord's receipt of the Sublessee Security Deposit.

 

6. Mutual Release.  Subject to delivery of the Bill of Sale and the Termination
Fee, as of the Termination Date, for good and valuable consideration, the
receipt of which is hereby acknowledged, each Party, on behalf of itself and its
officers, directors, shareholders, employees, attorneys, insurers, agents,
representatives, successors and assigns (collectively, "Releasors"), hereby
intentionally and unconditionally fully releases, acquits and forever discharges
the other Party, its officers, directors, shareholders, employees, attorneys,
insurers, agents, representatives, successors and assigns (collectively,
"Releasees"), from all or any manner of rights, claims, demands, actions in law
or equity, obligations, damages, debts and liabilities, of any kind or nature
whatsoever, whether known or unknown, whether now existing or hereinafter
arising, suspected or claimed, liquidated or unliquidated, accrued or unaccrued,
fixed or contingent (collectively, the "Claims") from or relating in any manner
to the Lease or the Sublease (the "Release").  Each Party understands and
expressly waives any rights or benefits available to it under Section 1542 of
the Civil Code of California or any similar provision in any other
jurisdiction.  Section 1542 provides substantially as follows:

 
CIVIL CODE 1542: A general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him must have materially affected his settlement with
the debtor.
 

7.  Voluntary and Knowledgeable Granting of Release.  Each Releasor hereby
declares that it knows and understands the contents of the Release, that it has
been recommended that it seek advice from its own attorneys with respect to its
rights and obligations and with respect to the execution of the Release and this
Agreement, and that the Release and this Agreement have been executed
voluntarily by it.  Each Releasor understands and agrees that after signing this
Release it cannot proceed against Releasees with respect to any Claims.

 

8.  General Provisions.

 

8.1           Right and Authority to Give Release.  The Parties each represent
and warrant to the other that as of the date of execution of this Agreement it
has the sole right and authority to execute this Agreement on behalf of itself
and has not assigned, transferred, conveyed, or otherwise disposed of any Claim
surrendered by virtue of this Agreement.

 

8.2           Entire Agreement.  This Agreement, and all exhibits attached
hereto, sets forth the entire understanding of the Parties relating to the lease
termination it contemplates, and supersedes all prior understandings, whether
written or oral.  There are no obligations, commitments, representations or
warranties relating to them except those expressly set forth in this Agreement.

 

8.3           Waiver/Modification/Amendment.  No purported amendment of this
Agreement, or waiver, discharge or termination of any obligation under it, or
anything else which purports to affect its terms or interpretation, shall be
enforceable or admissible unless, and then only to the extent, expressly set
forth in a writing signed by the Party against which enforcement or admission is
sought.  Without limiting the generality of the foregoing, no oral promise or
statement, nor any action, inaction, delay, failure to require performance or
course of conduct shall operate as, or evidence, an amendment or waiver or have
any other effect on this Agreement.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstances, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.

 

8.4          Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of the Parties and each and all of their respective officers,
directors, employees, shareholders, agents, attorneys, predecessors, successors,
assigns, parents, subsidiaries, divisions and affiliates of any kind, and each
of them, as if they were Parties hereto.

 

8.5             Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of California applicable to
contracts made and to be performed in California.

 

8.6             Construction of Agreement.  For purposes of construction, this
Agreement, and each provision or clause of this Agreement, shall be deemed to
have been jointly drafted by both Parties, and any uncertainty or ambiguity
existing herein, shall not be interpreted against either Party, but shall be
interpreted according to the rules of interpretation of contracts.

 

8.7          Headings.  The headings in this Agreement are for purposes of
reference only and shall not limit, enlarge or otherwise affect any term or
provision of this Agreement.

 

8.8          Severability.  The provisions of this Agreement are severable.  If
any provision or term of this Agreement or its application to any entity or
circumstance shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Agreement shall not be affected and every
other provision of the Agreement shall be enforced to the fullest extent
permitted by law.

 

8.9          Attorneys' Fees.  In the event that any Party shall institute any
action or proceeding against the other relating to the provisions of this
Agreement, or any default hereunder, the Party or Parties not prevailing in the
action or proceeding shall reimburse the prevailing Party for all reasonable
attorneys' fees and all costs or disbursements incurred in connection therewith
by the prevailing Party including, without limitation, any fees, costs or
disbursements incurred on any appeal from the action or proceeding.

 

8.10       Counterparts.  This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  This Agreement may
be executed and delivered by the exchange of facsimile, .pdf or other electronic
image file copies of the executed counterpart signature pages, which shall be
considered the equivalent of ink signature pages for all purposes.

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 

 
THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY, a body having
corporate powers under the laws of the State of California
 
By: /s/ Steve Elliott
Name: Steve Elliott
Its: Managing Director
 
BROADVISION, INC., a Delaware corporation
 
By: /s/ Shin-Yuan Tzou
Name: Shin-Yuan Tzou
Its: Chief of Staff

 